DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks and Amendments filed on the 5th day of April, 2021. Currently claims 1-20 are pending. No claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a platform and method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 10, and 16 have differing statutory categories, the claim language is substantially similar and will be addressed together in the analysis of claim 1 below.

Claims 1, 10, and 16 recite claim limitations directed to “a blockchain database configured to store a plurality of donations received from a plurality of donors, each donation comprising a monetary value and associated with a target charitable category selected by the donor of said donation”; “a plurality of digital portals, each digital portal associated with a donor, the digital portal of a donor configured to provide said donor access to the platform”; “wherein: the platform is configured with a hierarchical architecture wherein: a first tier of digital portals are configured to provide visibility access, said visibility access that provides access to view data stored in the blockchain database; and a second tier of digital portals are configured to provide authorization access, said authorization access that provides access to authorize transactions on the platform”; “the platform is further configured to: automatically identify a plurality of charitable causes using a machine learning algorithm; automatically determine a monetary amount and a charitable category for association with each of the plurality of charitable causes; structure a transaction by compiling a set of donations for the charitable cause, said set of donations comprising one or more donations associated with target charitable categories that match the charitable category of the charitable cause, and wherein the sum of the monetary values of the one or more donations in the set of donations equals at least the monetary amount”; and “when the transaction is authorized via one or more of the second tier of digital portals: transfer funds from the one or more donations in the set of donations to the charitable cause; and update the blockchain database to record the transfer”. This amounts to the standard procedure, outside of appending blockchain technologies 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 6-9) “a charitable donation platform including a blockchain database”. Accordingly, the Examiner submits claims 1, 10, and 16 recite an abstract idea based on the language identified in claims 1, 10, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. Examiner notes that the claims have been amended to include the generic use of “machine learning”. This does not render the claims patentable subject matter, this merely amounts to implementing generically claimed machine learning procedures. The claimed invention is directed to a method of receiving and distributing charitable donations implemented on generic computer structure such as a generically claimed platform. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “platform”, “digital portal”, “processor” and “memory” recited at a high level of generality. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 10, and 16, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Examiner notes that even in the specification, see ¶ 84 stating “The invention may be operational with numerous other general purpose or special purpose computing system environments or 
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claims 2-9, 11-15, and 17-20 are directed to further embellishments of the contract procedures and transactions between the parties which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims. Furthermore, the limitations are further embellishments of the data being received and analyzed by the method which does not amount to anything more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190392489 to Tietzen in view of U.S. Patent Application No. 20190034843 to Mehrotra.
Referring to Claim 1, Tietzen discloses a charitable donation platform (see at least Tietzen: Abstract), said platform comprising: 
Tietzen discloses a blockchain database configured to store a plurality of donations received from a plurality of donors, each donation comprising a monetary value and associated with a target charitable category selected by the donor of said donation (see at least Tietzen: ¶ 13, 26, 30-31, 35-38, 49-53, 79, 96-97, 135-154, and 217-238).
Tietzen discloses a plurality of digital portals, each digital portal associated with a donor, the digital portal of a donor configured to provide said donor access to the platform (see at least Tietzen: ¶ 161, 178-180, and 184-186).
Tietzen discloses wherein: the platform is configured with a hierarchical architecture wherein: a first tier of digital portals are configured to provide visibility access, said visibility access that provides access to view data stored in the blockchain database; and a second tier of digital portals are configured to provide authorization access, said authorization access that provides access to authorize transactions on the platform (see at least Tietzen: ¶ 50, 61, 66, 68-71, 74, 81, 87 and 91: all discussing the methods and systems configured to enable access to the database based on set permissions by a designating user (portal) to other portals in the system (merchants, donors, etc.) allowing access to specific databases).
Tietzen discloses the platform is further configured to: identify a plurality of charitable causes; determine a monetary amount and a charitable category for association with the charitable cause (see at least Tietzen: ¶ 35-38, 59-60, 135-154, and 217-238). Tietzen fails to disclose automatically identify a plurality of charitable causes using a machine algorithm or that the system automatically determine(s) a monetary amount and a charitable category for using a language processing algorithm; 
Tietzen discloses the platform is further configured to: structure a transaction by compiling a set of donations for the charitable cause, said set of donations comprising one or more donations associated with target charitable categories that match the charitable category of the charitable cause, and wherein the sum of the monetary values of the one or more donations in the set of donations equals at least the monetary amount (see at least Tietzen: ¶ 35-38, 59-60, 135-154, and 217-238).
Tietzen discloses when the transaction is authorized via one or more of the second tier of digital portals: transfer funds from the one or more donations in the set of donations to the charitable cause; and update the blockchain database to record the transfer (see at least Tietzen: ¶ 77-79, 218, 223-230 and 236).
Tietzen fails to disclose automatically identify a plurality of charitable causes using a machine algorithm or that the system automatically determine(s) a monetary amount and a charitable category for association with each of the plurality of charitable causes using a language processing algorithm.
However, Mehrotra, which like Tietzen talks about a computerized system for managing financial allocations, teaches it is known to use machine learning to determine and subsequently distribute financial allocations (see at least Mehrotra: Abstract, ¶ 7, 15, 52, 54, and 74). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using machine learning to determine and subsequently distribute financial allocations (as disclosed by Mehrotra) into the method and system for tracking and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using machine learning to determine and subsequently distribute financial allocations (as disclosed by Mehrotra) into the method and system for tracking and managing a transactions and donations (as disclosed by Tietzen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using machine learning to determine and subsequently distribute financial allocations into the method and system for tracking and managing a transactions and donations). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein the blockchain database comprises a plurality of nodes, and wherein the plurality of nodes comprise computer systems associated with the plurality of donors (see at least Tietzen: ¶ 161, 178-180, and 184-186).

Referring to Claim 3, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein the authorization of a transaction leverages the blockchain database, said authorization comprising a blockchain validation, wherein: the blockchain database comprises a plurality of nodes, and the plurality of nodes comprise a set of computer systems, wherein each computer system from the set of computer systems is associated with a digital portal from the second tier of digital portals; and at least a part of a threshold to qualify for the blockchain validation in the blockchain database comprises a rules-based consensus across the plurality of nodes to authorize the transaction (see at least Tietzen: Abstract, ¶ 50, 53, 61, 66, 68-71, 74-75, 81, 93, 95-96, and 218-238).

Referring to Claim 4, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein: each donation from the plurality of donations is converted into a plurality of data points, each data point corresponding to a sub-unit of the monetary value of said donation, wherein the sub-unit is equal to either 1 or 0.01 United States Dollars; and the data points are stored in the blockchain database (see at least Tietzen: ¶ 24, 60-68, 72-87, 97, 107, and 229).

Referring to Claim 5, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including further comprising a third tier of digital portals that are configured to provide control access, said control access that provides access to execute transactions on the platform, wherein the structuring a transaction is performed either automatically or via at least one of the third tier of digital portals (see at least Tietzen: ¶ 50, 61, 66, 68-71, 74, 81, 87 and 91: all 

Referring to Claim 6, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein every digital portal is, by a default system setting, a member of the first tier of digital portals (see at least Tietzen: ¶ 128-129, 132, 218-226, and 307-309).

Referring to Claim 7, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein membership of a digital portal in the first and/or second tier of digital portals is subject to a selection by the donor associated with said digital portal (see at least Tietzen: ¶ 128-129, 132, 218-226, and 307-309).

Referring to Claim 8, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein each digital portal is, by a default system setting, a member of the second tier of digital portals with respect to the donations of the donor associated with said digital portal, and the platform is further configured to enable said donor to adjust a level of authorization and control by presenting a selectable option via the digital portals of one or more other donors, said selectable option to configure said digital portals to join the second tier of digital portals with respect to said donations of the donor (see at least Tietzen: ¶ 50, 61, 66, 68-71, and 74).

Referring to Claim 9, the combination of Tietzen and Mehrotra teaches the platform of claim 1, including wherein membership of a digital portal in the first and/or second tier of digital portals is subject to a blockchain validation via the blockchain database (see at least Tietzen: ¶ 50, 61, 66, 68-71, 74-75, 81, 93, and 95-96).

Referring to Claim 10 and 16 (substantially similar in scope and language), Tietzen discloses a method for tracking and controlling the flow of funds in a digital donation platform (see at least Tietzen: Abstract), the method executed by computer code stored in a non-transitory memory and running on a processor (see at least Tietzen: ¶ 161, 178-180, and 184-186), the method comprising: 
Tietzen discloses receiving a plurality of donation transmissions from a plurality of donors, each donation transmission comprising a monetary value and associated with one or more target charitable categories selected by the donor of said donation transmission (see at least Tietzen: ¶ 13, 26, 30-31, 35-38, 49-53, 79, 96-97, and 217-238)
Tietzen discloses converting each donation transmission into a plurality of data points, each data point of a donation transmission corresponding to a sub-unit of the monetary value of said donation transmission (see at least Tietzen: ¶ 24, 97, 107, and 229).
Tietzen discloses storing the pluralities of data points on a database (see at least Tietzen: ¶ 13, 26, 30-31, 38, 49-53, and 96-97).
Tietzen discloses configuring the database with a portal for each donor, wherein the portal of a donor is configured to enable access for the donor to the database, and each portal is configured with an access profile, said access profile comprising a permission status for visibility, authorization, and control, wherein: a portal with visibility permission for a data point is configured to enable access to metadata associated with said data point, said metadata comprising the one or more target charitable categories associated with the data point; a portal with authorization permission for a data point is configured to enable authorization for a transaction involving said data point; and a portal with control permission for a data point is configured to enable arrangement of a transaction involving said data point (see at least Tietzen: ¶ 50, 61, 66, 68-71, 74, 81, 87 and 91: all discussing the methods and systems configured to enable access to the database based on set permissions by a designating user (portal) to other portals in the system (merchants, donors, etc.) allowing access to specific databases).
Tietzen discloses identifying a charitable cause; and determining a monetary amount and a charitable category for the charitable cause (see at least Tietzen: ¶ 35-38, 59-60, 135-154, and 217-238);
Tietzen fails to disclose automatically identify a plurality of charitable causes using a machine algorithm or that the system automatically determine(s) a monetary amount and a charitable category for association with each of the plurality of charitable causes using a language processing algorithm 
Tietzen discloses compiling a set of qualifying data points by searching the database for data points that are associated with a target charitable category that matches the charitable category of the charitable cause; and adjusting the set of qualifying data points to comprise a number of data points wherein the sum of the corresponding monetary values of the number of data points equals the monetary amount of the charitable cause
Tietzen discloses when each data point in the set of qualifying data points is authorized via one or more portals with authorization permissions: transferring the monetary amount to the charitable cause; and updating the database to record the transfer (see at least Tietzen: ¶ 77-79, 218, 223-230 and 236).
However, Mehrotra, which like Tietzen talks about a computerized system for managing financial allocations, teaches it is known to use machine learning to determine and subsequently distribute financial allocations (see at least Mehrotra: Abstract, ¶ 7, 15, 52, 54, and 74). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using machine learning to determine and subsequently distribute financial allocations (as disclosed by Mehrotra) into the method and system for tracking and managing a transactions and donations (as disclosed by Tietzen). One of ordinary skill in the art would have been motivated to incorporate the feature of using machine learning to determine and subsequently distribute financial allocations because it would enables dynamic estimation and optimization of the grant allocation process (see Mehrotra: ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using machine learning to determine and subsequently distribute financial allocations (as disclosed by Mehrotra) into the method and system for tracking and managing a transactions and donations (as disclosed by Tietzen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could See also MPEP § 2143(I)(A).

Referring to Claim 11, the combination of Tietzen and Mehrotra teaches the method of claim 10, including wherein the database is configured as a blockchain (see at least Tietzen: ¶ 60-68, and 72-87).

Referring to Claim 12 and 17 (substantially similar in scope and language), the combination of Tietzen and Mehrotra teaches the method of claim 10 and charitable platform of claim 16; including wherein the blockchain comprises a plurality of nodes, and the plurality of nodes comprise a set of computer systems, wherein each computer system from the set of computer systems is associated with a donor with authorization permission, and the method further comprises: leveraging the blockchain for authorizing the qualifying data points by including a blockchain validation for the authorization, wherein at least a part of the threshold to qualify for the blockchain validation in the blockchain database comprises attaining a rules-based consensus across the plurality of nodes to authorize the transaction (see at least Tietzen: ¶ 50, 61, 66, 68-71, 74, 81, 87 and 91: all discussing the methods and systems configured to enable access to the database based on set permissions by a designating user (portal) to other portals in 

Referring to Claim 13 and 18 (substantially similar in scope and language), the combination of Tietzen and Mehrotra teaches the method of claim 10 and charitable platform of claim 16; including wherein the sub-unit is equal to either 1 or 0.01 United States Dollars (see at least Tietzen: ¶ 24, 97, 107, and 229).

Referring to Claim 14 and 19 (substantially similar in scope and language), the combination of Tietzen and Mehrotra teaches the method of claim 10 and charitable platform of claim 16; including wherein the compiling the set of qualifying data points is executed via one or more portals with control permission (see at least Tietzen: ¶ 50, 61, 66, 68-71, and 74).

Referring to Claim 15 and 20 (substantially similar in scope and language), the combination of Tietzen and Mehrotra teaches the method of claim 10 and charitable platform of claim 16; including wherein each portal, by a default system setting, has authorization and control permissions for the data points of the donations of the donor of said portal, and the method further comprises enabling said portal to scale a level of authorization and control by presenting one or more other portals with a selectable option, wherein selecting said option configures said one or more other portals with authorization and/or control permissions with respect to some or all of the data points of said donations of the donor (see at least Tietzen: ¶ 50, 61, 66, 68-71, and 74).

Response to Arguments
112 Rejection
Applicant's arguments filed on the 5th day of April, 2021, regards to the rejection of the claims 3, 12, and 17, under 35 USC 112 have been fully considered and in combination with the submitted amendments have rendered the previously applied rejections moot.
101 Rejections
Applicant's arguments filed on the 5th day of April, 2021, regards to the rejection of the claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
Claims 1, 10, and 16 recite claim limitations directed to “a blockchain database configured to store a plurality of donations received from a plurality of donors, each donation comprising a monetary value and associated with a target charitable category selected by the donor of said donation”; “a plurality of digital portals, each digital portal associated with a donor, the digital portal of a donor configured to provide said donor access to the platform”; “wherein: the platform is configured with a hierarchical architecture wherein: a first tier of digital portals are configured to provide visibility access, said visibility access that provides access to view data stored in the blockchain database; and a second tier of digital portals are configured to provide authorization access, said authorization access that provides access to authorize transactions on the platform”; “the platform is further configured to: automatically identify a plurality of charitable causes using a machine learning algorithm; automatically determine a monetary amount and a charitable category for association with each of the plurality of charitable causes; structure a transaction by compiling a set of donations for the charitable cause, said set of donations comprising one or more donations associated with target charitable categories that match the charitable category of the charitable cause, and wherein the sum of the monetary values of the one or more donations in the Amdocs Ltd., Bascom, and McRO, Inc., the claimed invention is merely appending a smart contract and blockchain technology to an abstract idea is not enough to take the claims out of the certain methods of organizing human activity found in the 2019 PEG in grouping “b”. The claims therefore recite an abstract idea.
Unlike Amdocs Ltd., Bascom, and McRO, Inc., the instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader 
The claims stand rejected. 
103 Rejections
Applicant’s arguments with respect to claim(s) 5th day of April, 2021, have been considered but are moot because the submitted amendments necessitated by the submitted amendments. The claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/            Examiner, Art Unit 3689